DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-10 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, configured to, is applicant trying to claim the feature or not? 
Claim 10, configured to, is applicant trying to claim the an axially extending rib?
Claim 17, “a seal land”, unclear in view of what is claimed in claim 15, “one or more projections, each of the one or more projections extending radially out from the seal shoe base”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (EP3196518A1). It is noted that the reference is to the same assignee. Furthermore the claims are clearly rejected by this reference. Applicant has provided such broad claims that patents and/or publications issued to assignee read on the claims. Applicant should provide claims that are directed to invention and not to prior inventions that are already patented and/or published.
Peters discloses an assembly for rotational equipment, comprising a plurality of seal shoes arranged circumferentially about an axial centerline in an annular array (e.g. clearly shown in figure 2), the plurality of seal shoes comprising a first seal shoe (e.g. clearly shown in figure 1), a seal base (e.g. 24 in conjunction with 52) circumscribing the annular array, a plurality of spring elements (e.g. 56) comprising a first spring element, the first spring element connecting and extending between the first seal shoe and the seal base (e.g. clearly shown in figure 4) and a secondary seal assembly (e.g. assembly having 42 contacting 74 or 76) configured to seal a gap between the seal base and the plurality of seal shoes (e.g. see figure 1), and wherein an axial end portion of the first seal shoe projects axially along the axial centerline, in a direction away from the first spring element, beyond the secondary seal assembly (e.g. end of shoe extends beyond 44 in the axial direction, see figure 1).
Regarding claim 2: The secondary seal assembly comprises a secondary seal device (e.g. 42) and a ring structure (e.g. 44), the secondary seal device is supported by the ring structure and movably engages the first seal shoe and the axial end portion of the first seal shoe projects axially along the axial centerline, in the direction away from the first spring element, beyond the ring structure (e.g. shown in figure 1).
Regarding claim 3: The secondary seal device axially contacts and is configured to radially slide against a seal land surface (e.g. land surface 74 and/or 76) on an intermediate portion of the first seal shoe.
Regarding claim 4: The ring structure comprises a support ring (e.g. 100) and a retention ring (e.g. 44), the support ring is axially between the seal base and the retention ring and the secondary seal device is captured axially by and between the support ring and the retention ring and the axial end portion of the first seal shoe projects axially along the axial centerline, in the direction away from the first spring element, beyond the retention ring (e.g. figure 1 shows this).
Regarding claim 5: Wherein an intermediate portion of the first seal shoe, axially adjacent the axial end portion of the first seal shoe, is configured with a plurality of arcuate projections (e.g. 78/80) and each of the plurality of arcuate projections projects radially inward towards the axial centerline from a base of the first seal shoe.
Regarding claim 6: The axial end portion of the first seal shoe is configured with a feature adapted to influence dynamic motion of the first seal shoe (e.g. the feature inherently will influence the dynamic motion of the seal shoe simply by being there).
Regarding claim 7: The feature is one of a plurality of features (e.g. end surface of the axial end of the shoe and also the curved inner surface at the inner diameter of the axial end) configured with the axial end portion of the first seal shoe and adapted to influence dynamic motion of the first seal shoe.
Regarding claim 8: The feature comprises a projection that projects out from a base of the first seal shoe to an unsupported distal end of the projection (e.g. the axial end of the shoe is a distal end that projects out from a base in the axial direction).
Regarding claim 9: The feature comprises an aperture (e.g. apertures in 104, see figure 12) in a base of the first seal shoe (e.g. figure 12 shows all the limitation of claim 1 and 6).
Regarding claim 10: The axial end portion of the first seal shoe is configured with an axially extending rib (e.g. the axial end portion is an axially extending rib, rib after 74 and/or 76).
Regarding claim 11: The axial end portion of the first seal shoe is configured with a circumferentially extending rib (e.g. that is the case since the axial end portion is formed by an axially extending rib after surface 74 and/or 76).
Regarding claim 12: An aperture extends radially through the axial end portion of the first seal shoe (e.g. figure 12 shows all limitation of claim 1 and an aperture in 104 extending through the axial end portion, when the end portion can be all the portions after a front axial end of the shoe).
Regarding claim 13: The first spring element includes a first mount, a second mount and a spring beam; the first mount is connected to the first seal shoe; the second mount is connected to the seal base; and the spring beam extends laterally between and is connected to the first mount and the second mount.
Regarding claim 14: Peters discloses an assembly for rotational equipment, comprising a plurality of seal shoes arranged circumferentially about an axial centerline in an annular array (e.g. clearly shown in figure 2), the plurality of seal shoes comprising a first seal shoe (e.g. clearly shown in figure 1), a seal base (e.g. 52) circumscribing the annular array, a plurality of spring elements (e.g. 56) comprising a first spring element, the first spring element connecting and extending between the first seal shoe and the seal base (e.g. clearly shown in figure 4) and a secondary seal assembly (e.g. assembly having 42 contacting 74 or 76) configured to seal a gap between the seal base and the plurality of seal shoes (e.g. see figure 1), and wherein an axial end portion of the first seal shoe projects axially along the axial centerline, in a direction away from the first spring element, beyond the secondary seal assembly (e.g. end of shoe extends beyond 44 in the axial direction, see figure 1).The further comprising a stationary structure (e.g. 24), a rotating structure (e.g. 26) configured to rotate about the centerline and a seal assembly (e.g. figures 1-3) including the plurality of seal shoes, the seal base, the plurality of spring elements and the secondary seal assembly, the seal assembly configured to seal a gap between the stationary structure and the rotating structure and wherein the plurality of seal shoes are arranged circumferentially about and sealingly engage the rotating structure and wherein the seal base is mounted to the stationary structure (e.g. figures 1-2 show this).
Regarding claim 15: Peters discloses an assembly for rotational equipment, comprising: a plurality of seal shoes arranged circumferentially around an axial centerline, the plurality of seal shoes comprising a first seal shoe that includes a seal shoe base extending axially along the axial centerline between a first end and a second end, one or more inner projections, each of the one or more inner projections extending radially out from the seal shoe base, in an inward direction towards the axial centerline, to a respective unsupported inner projection end and one or more outer projections, each of the one or more outer projections extending radially out from the seal shoe base, in an outward direction away from the axial centerline, to a respective unsupported outer projection end, wherein the one or more outer projections are at least partially located axially between the first end and the one or more inner projections (e.g. projections 78, 80 and projection having 74/76), a seal base (e.g. 24 and 52) circumscribing the annular array and a plurality of spring elements comprising a first spring element, the first spring element connecting and extending between the first seal shoe and the seal base (e.g. figure 4 clearly shows this).
Regarding claim 16: The first spring element includes a first mount, a second mount and a spring beam, the first mount is fixedly connected to the first seal shoe, the second mount is fixedly connected to the seal base (e.g. figure 4 shows the first mount connected to the shoe 54) and the spring beam extends laterally between and is fixedly connected to the first mount and the second mount (e.g. spring beam 86 connected to the first and second mounts).
Regarding claim 17: The first seal shoe further includes a seal land (e.g. projection having land 74/76) extending out from the seal shoe base in the outward direction away from the axial centerline and the one or more outer projections are arranged axially between the first end and the seal land (e.g. figure 3).
Regarding claim 18: A secondary seal assembly configured to seal a gap between the seal base and the plurality of seal shoes (e.g. the secondary seal assembly having 42 that contact 74/76), and the secondary seal assembly configured to axially engage and radially move along the seal land (e.g. figures 1-3).
Regarding claim 19: Peters discloses an assembly for rotational equipment, comprising: a plurality of seal shoes (e.g. figure 12 shows this and figure 2 shows the example on how the shoes are arranged circumferentially around the axis 22) arranged circumferentially around an axial centerline, the plurality of seal shoes comprising a first seal shoe that includes a seal shoe base (e.g. base of 54) extending axially along the axial centerline between a high pressure end and a low pressure end, one or more inner projections extending radially out from the seal shoe base in an inward direction towards the axial centerline (e.g. figure 12 having projections 78/80, which are shown by example in figure 2) and one or more apertures extending radially through the seal shoe base (e.g. figure 12 shows this and what is in figures 1-3), a seal base (e.g. base not labeled in figure 12 but shown by example in figure 1, 24/52) circumscribing the annular array and a plurality of spring elements comprising a first spring element, the first spring element including a first mount, a second mount and a spring beam, the first mount projecting out from the first seal shoe, the second mount projecting out from the seal base, and the spring beam extending laterally between and connected to the first mount and the second mount (e.g. figure 12 but shown by example in figure 4, also see rejection above and entire reference),  wherein the one or more apertures are arranged axially between the high pressure end and the first spring element (e.g. apertures of 104 in figure 12).
Regarding claim 20: The assembly further comprising a secondary seal assembly (e.g. assembly having 42 that contacts land in figure 12 which is shown by example in figure 1) configured to seal a gap between the seal base and the plurality of seal shoes, the secondary seal assembly configured to axially engage and radially move along a seal land surface of the first seal shoe (e.g. figure 12, which is shown by example in figure 1) and the one or more apertures are arranged axially between the high pressure end and the seal land surface of the first seal shoe (e.g. shown in figure 12, where the apertures of 104).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Justak (US. 20080265513A1) teaches limitations of claims, Proctor (US 20040155410A1) teaches to have apertures on a shoe (figures 26-31), McCaffrey teaches to have apertures on shoe (apertures that receive 708), Bidkar (US. 10190431B2) teaches apertures (138) on shoe at the high pressure side of the shoe, Bidkar (US. 9115810B2) teaches apertures (274) on high pressure side of a shoe and Hwang (US 6145843A) teaches apertures (64) on high pressure of a shoe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675